DETAILED ACTION
This action is responsive to the application No. 16/323,620 filed on February 06, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/23/2020 responding to the Office action mailed on 08/25/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 10-14 are withdrawn from further consideration pursuant to CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-4 and 6-17.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claims the storage layer includes a laminated structure including a first ferroelectric material layer, a second ferroelectric material layer, and a non-magnetic material layer between the first ferroelectric material layer and the second ferroelectric material layer” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siddik (US 2015/0076633) in view of Kitagawa (US 2014/0131824).

Regarding Claim 1, Siddik (see, e.g., Figs. 1-5), teaches:
a magnetoresistive element 100, comprising:
a lower electrode 105,
a first ground layer 180 including a non-magnetic material (see, e.g., par. 0093);
a storage layer 120 having perpendicular magnetic anisotropy (see, e.g., par. 0069),
wherein the storage layer 120 includes:
at least one of a 3d transition metal element (i.e., Co, Fe) or a boron element (i.e., CoFeB, see, e.g., par. 0081);
an intermediate layer 130;
110 (see, e.g., par. 0061);
an upper electrode 104,
wherein:
the lower electrode 105, the first ground layer 180, the storage layer 120, the intermediate layer 130, the magnetization fixed layer 110, and the upper electrode 104 are laminated in the magnetoresistive element 100; and
a second ground layer 160 between the lower electrode 105 and the first ground layer 180,
wherein:
the second ground layer 160 includes a material that comprises at least one kind of element of the storage layer 120 (see, e.g., par. 0093).  
Siddik is silent with respect to the claim limitations that the storage layer includes a laminated structure including a first ferroelectric material layer, a second ferroelectric material layer, and a non-magnetic material layer between the first ferroelectric material layer and the second ferroelectric material layer; a thickness of the storage layer is one of less than or equal to a thickness of the second ground layer.  
Kitagawa (see, e.g., Fig. 17), in similar MTJ structures to those of Siddik, on the other hand, teaches that the storage layer 13 includes a laminated structure including a first ferroelectric material layer 13C, a second ferroelectric material layer 13A, and a non-magnetic material layer 13B between the first ferroelectric material layer 13C and the second ferroelectric material layer 13A.  This enables to improve the perpendicular 13 as well as the MR ratio of the MTJ element 10 (see, e.g., par. 0132).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Siddik’s device, the storage layer having a laminated structure including a first ferroelectric material layer, a second ferroelectric material layer, and a non-magnetic material layer between the first ferroelectric material layer and the second ferroelectric material layer, as taught by Kitagawa, to improve the perpendicular magnetic characteristics of the recording layer as well as the MR ratio of the MTJ element.

Regarding the claim limitation that a thickness of the storage layer is one of less than or equal to a thickness of the second ground layer, this is merely considered a change in the thickness of either or both the second ground layer and the storage layer in Siddik’s/Kitagawa’s device.  The specific claimed thickness relationship between the second ground layer and the storage layer, absent any criticality, is only considered to be an obvious modification of the thickness of the second ground layer and/or the thickness of the storage layer in Siddik’s/Kitagawa’s device, as the courts have held that changes in thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness relationship between the second ground layer 

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness relationship between the second ground layer and the storage layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 2, Siddik and Kitagawa teach all aspects of claim 1.  Siddik (see, e.g., Figs. 1-5), teaches that the second ground layer 160 has one of in-plane magnetic anisotropy or non-magnetism (see, e.g., par. 0035).  
Since the thickness of the CoFeB layer 160 can be altered and can produce different results such as exhibiting magnetism or not, then, the thickness of the CoFeB layer 160 is a result effective variable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to obtain the desired magnetism or lack thereof via the routine optimization process of altering the thickness of the the CoFeB layer 160, thereby, obtaining the claimed invention.  “A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  See MPEP 2144.05(II).

Regarding Claim 3, Siddik and Kitagawa teach all aspects of claim 1.  Siddik (see, e.g., Figs. 1-5), teaches:
the storage layer 120 includes Co-Fe-B (see, e.g., par. 0093), and
a boron atom content of the second ground layer 160 is in a range of 10 atomic% to 50 atomic% (see, e.g., par. 0035).  

Regarding Claim 4, Siddik and Kitagawa teach all aspects of claim 1.  Siddik (see, e.g., Figs. 1-5), teaches that the second ground layer 160 includes one Co-Fe-B layer (see, e.g., par. 0093), and the first ground layer 180 includes one kind of material selected from a group consisting of tantalum, molybdenum, tungsten, titanium, magnesium, and magnesium oxide (see, e.g., par. 0093).  

Regarding Claim 6, Siddik and Kitagawa teach all aspects of claim 1.  Siddik (see, e.g., Figs. 1-5), teaches that the thickness of the second ground layer 160 is less than or equal to 3 nm (see, e.g., par. 0119).  
See also the comments stated above in claim 1 regarding thicknesses which are considered repeated here.

Regarding Claim 7, Siddik and Kitagawa teach all aspects of claim 4.  Siddik (see, e.g., Figs. 1-5), teaches a third ground layer 140 between the lower electrode 105 and the second ground layer 160.  

Regarding Claim 8, Siddik and Kitagawa teach all aspects of claim 7.  Siddik (see, e.g., Figs. 1-5), teaches that the third ground layer 140 includes one kind of material selected from the group consisting of tantalum, molybdenum, tungsten, titanium, magnesium, and magnesium oxide (see, e.g., par. 0073).  

Regarding Claim 9, Siddik and Kitagawa teach all aspects of claim 7.  Siddik (see, e.g., Figs. 1-5), teaches that the third ground layer 140 includes a same material as a material included in the first ground layer 180 (see, e.g., pars. 0073, 0093).  

Regarding Claim 15, Siddik and Kitagawa teach all aspects of claim 1.  Kitagawa (see, e.g., Fig. 17), teaches that a thickness of the first ground layer 17 is:
one of more than or equal to 1 nm (see, e.g., par. 0068), and
one of less than or equal to 4 nm (see, e.g., par. 0068).

Regarding Claim 16, Siddik (see, e.g., Figs. 1-5), teaches:
a magnetoresistive element 100, comprising:
a lower electrode 105;
a first ground layer 180 including a non-magnetic material (see, e.g., par. 0093);
a storage layer 120 having perpendicular magnetic anisotropy (see, e.g., par. 0069),
an intermediate layer 130;
a magnetization fixed layer 110 (see, e.g., par. 0061);
104,
wherein:
the lower electrode 105, the first ground layer 180, the storage layer 120, the intermediate layer 130, the magnetization fixed layer 110, and the upper electrode 104 are laminated in the magnetoresistive element 100; and
a second ground layer 170 between the lower electrode 105 and the first ground layer 180,
wherein:
the second ground layer 170 has one of in-plane magnetic anisotropy or non-magnetism (see, e.g., par. 0093). 
Siddik is silent with respect to the claim limitations that the storage layer includes a laminated structure including a first ferroelectric material layer, a second ferroelectric material layer, and a non-magnetic material layer between the first ferroelectric material layer and the second ferroelectric material layer; a thickness of the storage layer is one of less than or equal to a thickness of the second ground layer.  
Kitagawa (see, e.g., Fig. 17), in similar MTJ structures to those of Siddik, on the other hand, teaches that the storage layer 13 includes a laminated structure including a first ferroelectric material layer 13C, a second ferroelectric material layer 13A, and a non-magnetic material layer 13B between the first ferroelectric material layer 13C and the second ferroelectric material layer 13A.  This enables to improve the perpendicular magnetic characteristics of the recording layer 13 as well as the MR ratio of the MTJ element 10 (see, e.g., par. 0132).


Regarding the claim limitation that a thickness of the storage layer is one of less than or equal to a thickness of the second ground layer, this is merely considered a change in the thickness of either or both the second ground layer and the storage layer in Siddik’s/Kitagawa’s device.  The specific claimed thickness relationship between the second ground layer and the storage layer, absent any criticality, is only considered to be an obvious modification of the thickness of the second ground layer and/or the thickness of the storage layer in Siddik’s/Kitagawa’s device, as the courts have held that changes in thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality of the claimed thickness relationship between the second ground layer and the storage layer, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness relationship in Siddik’s/Kitagawa’s device.


Regarding Claim 17, Siddik (see, e.g., Figs. 1-5, 13), teaches an electronic device (see, e.g., pars. 0015, 0106), comprising:
a magnetoresistive element 100 that comprises:
a lower electrode 105,
a first ground layer 180 including a non-magnetic material (see, e.g., par. 0093);
a storage layer 120 having perpendicular magnetic anisotropy (see, e.g., par. 0069);
wherein the storage layer 120 includes:
at least one of a 3d transition metal element (i.e., Co, Fe) or a boron element (i.e., CoFeB, see, e.g., par. 0081);
an intermediate layer 130;
a magnetization fixed layer 110 (see, e.g., par. 0061);
an upper electrode 104,
wherein:
the lower electrode 105, the first ground layer 180, the storage layer 120, the intermediate layer 130, the magnetization fixed layer 110, and the upper electrode 104 are laminated in the magnetoresistive element 100; and
a second ground layer 160 between the lower electrode 105 and the first ground layer 180,

the second ground layer 160 includes a material that comprises at least one kind of element of the storage layer 120 (see, e.g., par. 0093).  
Siddik is silent with respect to the claim limitations that the storage layer includes a laminated structure including a first ferroelectric material layer, a second ferroelectric material layer, and a non-magnetic material layer between the first ferroelectric material layer and the second ferroelectric material layer; a thickness of the storage layer is one of less than or equal to a thickness of the second ground layer.  
Kitagawa (see, e.g., Fig. 17), in similar MTJ structures to those of Siddik, on the other hand, teaches that the storage layer 13 includes a laminated structure including a first ferroelectric material layer 13C, a second ferroelectric material layer 13A, and a non-magnetic material layer 13B between the first ferroelectric material layer 13C and the second ferroelectric material layer 13A.  This enables to improve the perpendicular magnetic characteristics of the recording layer 13 as well as the MR ratio of the MTJ element 10 (see, e.g., par. 0132).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Siddik’s device, the storage layer having a laminated structure including a first ferroelectric material layer, a second ferroelectric material layer, and a non-magnetic material layer between the first ferroelectric material layer and the second ferroelectric material layer, as taught by Kitagawa, to improve the perpendicular magnetic characteristics of the recording layer as well as the MR ratio of the MTJ element.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality of the claimed thickness relationship between the second ground layer and the storage layer, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness relationship in Siddik’s/Kitagawa’s device.
See also the comments stated above in claim 1 regarding thicknesses which are considered repeated here.

Response to Arguments
Applicant's arguments filed on 11/23/2020 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814